DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2020, 10/30/2019 and 7/10/2019 have been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 1/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16507873 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tanya D’Souza on 1/8/2021.
The application has been amended as follows: 
Claims 1-11, 13 and 18 are canceled.
Claim 12 is amended as follows:
Delete “at least one” at line 3 and at line 6 

Add: --an-- after 
At the end of the claim after “with an alcohol” change the period to semi colon and add: 
--wherein the fluid source is contained in an oil or gas pipeline or refinery.--
So that the claim 12 will read:
12.    A method of inhibiting corrosion of metal containments in contact with a fluid source comprising the steps of:
introducing into the fluid source a composition comprising an alkyl lactone-derived hydroxyamide or an alkyl lactone-derived hydroxyester, the alkyl lactone-derived hydroxyamide formed by a reaction between an alkyl lactone with an amine, and the alkyl lactone-derived hydroxyester formed by a reaction between an alkyl lactone with an alcohol;
wherein the fluid source is contained in an oil or gas pipeline or refinery.
Allowable Subject Matter
Claims 12 and 14-17 and 19 as above amended are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art teaches various compositions which encompass and/or expressly teach the claimed reaction product but do not teach said products in the claimed method.  
The closest prior art teachings include a pesticide for example:
Mayhew, Argyl (US 3,436,463) discloses a composition which is the reaction product of an amine which forms the final amide with a gamma butyrolactone or gamma valerolactone.  The amine may have two primary amino groups, may be a valerolactone is added slowly over time ranging from 15 minutes to 3 hours and the residual amine is treated.  (C2 L22-40)  
The amines include:  

    PNG
    media_image1.png
    720
    556
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    196
    470
    media_image2.png
    Greyscale
dimethylaminopropylamine is encompassed by formula I when x=0 and R3 is an alkylene group with 3 carbons (overlapping and encompassing claim 12) 


    PNG
    media_image3.png
    900
    606
    media_image3.png
    Greyscale

The reaction products include:

    PNG
    media_image4.png
    934
    610
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    258
    562
    media_image5.png
    Greyscale

Formula III being a hydroxyl amide derived from an alkyl lactone and an amine meeting the imitations of clams 1-2)
in a dispersion in a liquid or solid carrier such as water, iso-paraffinic hydrocarbon fractions, straight chain hydrocarbons, naphthas, deodorized kerosene and the like and pumice talc and clay  (C4 L1-25) (meeting the limitations of claims 11-12 for a fluid source such as water and optionally liquid hydrocarbon)
El Ahmadi Ibrahim Heiba and Paul Gerhard (US 3,832,367) teach a detergent with improved dispersion properties in hard water from reaching a lactone and an alkanolamine and alkylene oxide (C1 L10-25) the product having the formula:

    PNG
    media_image6.png
    540
    591
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    923
    575
    media_image7.png
    Greyscale


Decamp, Shinkai Ichiro, Kawaguchi, Volante (EP 0491538A1) discloses a hydroxyamide lactone:

    PNG
    media_image8.png
    158
    216
    media_image8.png
    Greyscale
P3 R1 AOC, R2 H, R3 H R6 is embodiment h) 

    PNG
    media_image9.png
    720
    706
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    298
    490
    media_image10.png
    Greyscale

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/PAMELA H WEISS/Primary Examiner, Art Unit 1796